Citation Nr: 0429140	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for recurrent dislocation, 
post-operative, right (major) shoulder, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to August 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  A hearing was held at the RO in 
September 2002 before the undersigned traveling Veterans Law 
Judge of the Board.


FINDINGS OF FACT

1.  Right arm functional impairment, including due to pain, 
weakness, and limitation of motion, more nearly approximates 
limitation of motion of the arm to midway between the side 
and shoulder level than it does limitation of motion of the 
arm to 25 degrees from the side.

2.  The veteran's right shoulder surgical scar is well healed 
and not tender or painful.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for recurrent dislocation, post-operative, right (major) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71, Diagnostic Code 
5201 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the March 2004 VCAA 
letter to him.  The letter advised him that a reply was 
needed, what evidence must show to establish entitlement, 
what information or evidence VA still needed from him, how 
soon he should send it, how he could contact VA, what 
evidence VA had received, what evidence VA was responsible 
for obtaining, what evidence VA would make reasonable efforts 
to obtain on his behalf, and how he could help VA.  It also 
advised him to send in any evidence in his possession that 
would support his claim.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA medical records and 
examination reports have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that where, as here, VCAA notice 
was not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was an AOJ 
review after the notification was given.  Therefore, there 
was sufficient subsequent VA process.  In any event, all 
reasonable notification and development have been 
accomplished, and there would be no prejudice to the veteran 
by the Board's proceeding to decision at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any defect in the 
chronology of the notification process is harmless error.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Diagnostic Code 5201 provides for a 40 percent rating when 
arm motion is limited to 25 degrees from the side, and a 30 
percent rating when it is limited to midway between the side 
and the shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2004), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

A traumatic dislocation of the right shoulder was diagnosed 
in service in August 1951.  A recurrent dislocation of the 
right shoulder was diagnosed in April 1955.  A Magnuson 
repair of the right shoulder was done in service in May 1955.  
On VA examination in September 1955, a scar from the April 
1955 surgery was present and there was limitation of motion 
of the right shoulder incidental to the operation for the 
dislocated right shoulder.

In October 1955 service connection was established for 
postoperative residuals of recurrent dislocation of the right 
shoulder.  A 30 percent rating was assigned and that rating 
has been in effect since that time.

On VA examination in April 1998, the veteran reported that 
his last dislocation had occurred in 1993.  He complained of 
pain in the shoulder once or twice a week, in cold and damp 
weather, with minimal activity, on any kind of lifting and 
when he lay on his right shoulder.  Right shoulder flexion 
was to 80 degrees, abduction was to 60 degrees, external 
rotation was to 30 degrees, and internal rotation was to 20 
degrees.  Pain began at 85 degrees of flexion and ended at 80 
degrees of flexion.  Pain began at 70 degrees of abduction 
and ended at 60 degrees of abduction.  The examiner estimated 
that on flare-ups, there was probably 25 percent less range 
of motion in the right shoulder and that currently, pain was 
visible on motion of the right shoulder.  The surgical scar 
was well healed without tenderness.

VA outpatient treatment evaluation in February 2000 revealed 
the shoulder to be tender anteriorly and laterally over the 
acromion.  There was no swelling.  He could not externally 
rotate due to pain.  Internal rotation was to 90 degrees.  He 
could not put his hand behind his back, and his arm abducted 
only about 25 degrees.  

On VA orthopedic consultation in August 2000, it was reported 
that there was no muscle atrophy of the shoulder.  He 
actively flexed and abducted to 60 degrees, and his extension 
was to 15 degrees.  He had 0 degrees of external rotation and 
he was unable to place his hand behind his back in attempted 
internal rotation.  

During the veteran's hearing before the undersigned in 
September 2002, it was noted that he had some difficulty 
moving his arm away from his body, and that he could not move 
it very far from his body.

VA outpatient treatment records from October 2000 to December 
2002 showed treatment primarily for conditions other than the 
right shoulder disorder.  Acetamenophin and analgesic cream 
were provided the veteran and traumatic arthritis of the 
shoulder was noted.

On VA examination in April 2003, veteran again reported that 
his last dislocation had been in 1993.  He complained of pain 
in the right shoulder only associated with daily flare-ups.  
Pain was usually spontaneous and did not relate to any 
activities.  When he had the pain, it lasted for half a day 
and was moderate to very severe.  He reported increased 
stiffness, weakness, fatigue and lack of endurance in the 
right shoulder and arm, but no swelling or redness.  He 
relieved pain with analgesics and by putting his arm in a 
sling.  It was reported that he was not able to do more 
things at home not only because of his shoulder condition but 
also because of all his medical conditions.  He last worked 
in 1981 and left that work because of his heart condition. 

On examination the right shoulder had no muscle atrophy or 
wasting.  He even had well developed muscles over the 
surgical scar.  There was no muscle atrophy noticed in his 
arm, forearm, or hand, and the examiner indicated that hand 
weakness which the veteran claimed he had was not related to 
the shoulder.  There was mild tenderness to deep palpation in 
the right shoulder.  The surgical scar was noted to be well 
healed  and without abnormality.  Right shoulder forward 
elevation was to 110 degrees with mild pain that started at 
around 100 degrees and ended at 110 degrees.  Right shoulder 
abduction was to 100 degrees with mild pain that started 
around 90 degrees and ended at 100 degrees.  His right arm 
strength was about 5-/5 compared to the left which was 5+/5.  
The weakness was manifest because he complained of pain when 
he tried to do the strength examination on his right 
shoulder.  X-rays of the shoulders showed marked joint space 
narrowing and normal soft tissues.  The examiner stated that 
right arm weakness was mild and that he could not find disuse 
or functional impairment due to pain attributed to his right 
shoulder.  There was no excessive fatigability with 
repetitive motion of the right shoulder.  He indicated that 
there was no evidence of incoordination of the right arm 
because of the shoulder condition.  He indicated that the 
veteran had well developed muscles above his scar that 
compensated for the rest of the muscles below the scar.  The 
examiner further stated that while the veteran would probably 
heve employment problems due to his right shoulder, 
employment problems were due mainly to his age and coronary 
artery disease.

The Board finds that the functional impairment shown, 
including in consideration of DeLuca factors such as pain and 
weakness, see DeLuca v. Brown, 8 Vet. App. 202 (1995), more 
nearly approximates arm motion limited to midway between the 
side and shoulder than it does to 25 degrees from the side.  
Abduction to about 25 degrees was reported only once, in 
February 2000.  In April 1998 and August 2000 flexion and 
abduction were between midway and the shoulder level, and the 
most current examination in April 2003 revealed forward 
elevation to 110 degrees and abduction to 100 degrees.  
Considering additional limitation of motion due to pain, in 
April 1998, pain resulted in limitation to 80 degrees of 
flexion and 60 degrees of abduction.  During flare-ups the 25 
percent reduction in motion would be to 45 degrees of 
abduction and 60 degrees of flexion.  In April 2003 forward 
elevation was to 100 degrees without pain and abduction was 
to 90 degrees without pain.  None of these more nearly 
reflect motion limited to 25 degrees from the side.  The 
April 2003 VA examiner noted that the right arm weakness was 
mild and that there was no excessive fatigability with 
repetitive motion of the right shoulder.  He commented that 
the veteran even had well developed muscles above the scar 
and that the veteran's weakness was manifest because he 
complained of pain.  The evidence shows that the veteran has 
pain but no muscle atrophy and is without excessive 
fatigability with repetitive motion, and without evidence of 
incoordination of the right arm because of the shoulder 
condition. 

The Board finds that on average, limitation of motion of the 
arm to midway between the side and the shoulder is more 
nearly approximated than limitation of motion of the arm to 
25 degrees from the side.  A higher rating under Diagnostic 
Code 5201 is not warranted.

A higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5202 
or 5203 is not warranted.  Fibrous union, nonunion, or loss 
of the head of the humerus, (flail shoulder) is not alleged 
or shown and the veteran has also reported no dislocation 
since 1993. 
-
A separate rating for the surgical scar under any applicable 
version of 38 C.F.R. § 4.118, Diagnostic Code 7803 or 7804 is 
not warranted.  The scar was well healed on VA examination in 
April 1998 and there was no tenderness.  The VA examiner in 
April 2003 indicated that it was 6 inches long and well 
healed with no abnormalities noticed.  The tenderness which 
was present was on deep palpation of the shoulder and was not 
related specifically to the scar.  The evidence shows that 
the scar is well healed and that it is not tender or painful.  
The Board notes that effective August 2002 the criteria for 
rating skin abnormalities was amended.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  However, with regard to rating 
superficial scars, substantial changes were not made as 
applied to this case.  Under the old criteria, a separate 
compensable rating would be warranted only if the scar were 
poorly nourished with repeated ulceration or if tender and 
painful on objective demonstration.  Under the new criteria, 
a separate compensable rating would be warranted only if the 
scar were unstable or if painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2001) (2004).  None of 
these criteria for a compensable rating for the veteran's 
scar have been met.

The Board has reviewed the rating schedule and can find no 
other codes which are of benefit.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).

In the March 2000 statement of the case, the RO provided the 
veteran with notice of the provisions of 38 C.F.R. § 3.321(b) 
and advised him that the record does not establish 
exceptional or unusual factors such as marked interference 
with employment so as to warrant extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2004).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment. The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). The Board notes that neither 
marked interference with employment nor frequent periods of 
hospitalization for the right shoulder disability is shown 
during the rating period.  The VA examiner in April 2003 
indicated that the veteran had some problems in employment 
but that they were mostly because of his age and problems 
related to his age to include decreased memory and signs of 
cerebral atrophy, and also because of a heart valve 
replacement and coronary artery disease, status post coronary 
artery bypass grafting.  He stated that the veteran's right 
shoulder condition was less likely than not to affect his 
ability to get employment.  The veteran indicated during his 
September 2002 hearing (Transcript at 9.) that he had worked 
as an electronic engineer.  Having reviewed the record with 
the mandates of 38 C.F.R. § 3.321(b)(1) in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for recurrent dislocation, post-operative, right (major) 
shoulder is denied.  




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



